DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
2.	The status of claims 1-12 remains pending. No claims were amended.

Response to Arguments
3.	Applicant's arguments filed on December 21, 2021 have been fully considered but they are not persuasive.
4.	The Applicant alleged that the combination of Becker ‘867 and Lindskog ‘771 fails to explicitly teach or suggest “the processor is still further configured to send data relating to the service using IP unicast to at least one base station for communication to at least one UEs of the plurality of UEs” and “clearly, Lindskog discloses communication between the base station and UE not between network nodes.”

5.	In response, the Examiner respectfully disagrees because the combination when considered as a whole under the broadest reasonable interpretation does teach the Applicant claimed invention.
6.	The Examiner respectfully disagrees with the Applicant’s arguments which erroneously suggests that Lindskog does not teach or suggest communication between network nodes because  by definition a network is connected of interconnected of network elements which Lindskog substantially discloses as evidenced in paragraphs 0044-0056.  Moreover, the Examiner submits that Lindskog teaches unicast transmission to at least one base station in 

	In view of the above, combining what is disclosed by Lindskog with the teaching of Becker ‘867 would have rendered the Applicant claim invention obvious.

	With respect to the Applicant’s arguments concerning dependent claims 2-3, 7-8 an 11-12 are not persuasive based on the Examiner’s responses and reasoning as stated above.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  
9.	Claims 1, 4-6, 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker et al (US 20100265867 A1) in view of Lindskog et al (US 20090207771 A1).

Regarding claim 1, Becker ‘867 discloses a networking device (fig. 1, fig. 6 to fig. 8, E-MPBS-SC 101 coupled to E-MBMS  GW 102 transmitting starting message to eNBs located in the MBSFN area and then to the UEs located below the eNBs, section 0014, 0023-0025), comprising: a processor (fig. 1 fig. 6 to fig. 7, see, E-MBMS/proxy gateway with processor, section 0102-0103, 0164-0170);  wherein: the processor (fig. 1 fig. 6 to fig. 7, see, E-MBMS/proxy gateway with processor, section 0102-0103, 0164-0170) is configured to provide data (see, service request triggering  the distribution of the control signaling and MBMS service data to potential service recipients, section 0070-0071, 0024-0027, 0124-0129) for a service to a plurality of user equipment (UE) (see, the eNB which broadcast notification of services to identify  UEs of interest, the initial notification regarding services is from the MBMS 0022, 0023-0025, 0027) wherein the data includes multimedia broadcast/multicast services (MBMS) data (see, MBMS stat session notification message sent by the E-MBMS to the eNodeBs to join the E-MPBS service data transmission in the MBSFN area of the radio cells, section 0024-0027);  the processor is further configured to send data (See, service request message in relation to MBSM notification, the message is received then transmitted by the base station to the other network element, section 0120-0121, 0123-0124, 0125) relating to the service using Internet Protocol (IP) multicast (section 0019, 0025, 0065-IP multicast address of the service for broadcast/multicast by a plurality of base stations (see, MBMS stat session notification message sent by the E-MBMS to the eNodeBs to join the E-MPBS service data transmission in the MBSFN area of the radio cells, section 0024-0027);  and the processor is still further configured to send data relating to the service using  to at least one base station for communication to at least one UE of the plurality of UEs (see, service request triggering  the distribution of the control signaling and MBMS service to potential service recipients, section 0070-0071, 0024-0027, 0124-0129).

 Becker ‘867 discloses all the claim limitations in the above rejection but fail to explicitly teach: the processor is still further configured to send data relating to the service using IP unicast to at least one base station for communication to at least one UE of the plurality of UEs.
Lindskog et al (US 2009/0207771 A1) from a same field of endeavor discloses: the processor is still further configured to send data relating to the service using IP unicast to at least one base station for communication to at least one UE of the plurality of UEs  (see, unicast retransmission based on feedback from one of the UEs, section 0083-0084, 0126, 0070-unicast address and network is packet-based, hence it is IP-based network noted: the eNodeB fails to receive an ACK from UE 3 while receiving an ACK from UE1 and UE2).
In view of the above, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to implement the unicast/multicast retransmission as taught by Lindskog '771 into the system/method for management of session control signaling for multicast/broadcast services of Becker '867.  The motivation would have been to provide transmission reliability in relation to retransmission of the MBMS message.

  
 
Regarding claim 4, Becker ‘867 as modified by Lindskog discloses the network device of claim 1 wherein the network device is a server (see, eBMS-SC for E-UTRAN/E-MBMS GW which comprises control plane functions, section 0014-0016, the eMB-SC as the entry point of the source for content provider e-MBMS transmissions, section 0012, Lindskog, section 0102-0104-mulicast servers coupled to media center).
  
	Regarding claim 5, Becker ‘867 discloses the network device of claim 1 further comprising an interface (fig. 1 fig. 6 to fig. 7, see, E-MBMS/proxy gateway with processor, section 0102-0103), where the processor sends the data relating to the service using the interface (see, service request message in relation to MBSM notification, the message is received then transmitted by the base station to the other network element, section 0120-0121, 0123-0124, 0125),. 
 
Regarding claim 6, Becker ‘867 discloses a method performed by a networking device (fig. 1, fig. 6 to fig. 8, E-MPBS-SC 101 coupled to E-MBMS  GW 102 transmitting starting message to eNBs located in the MBSFN area and then to the UEs located below the eNBs, section 0014, 0023-0025), the method comprising: providing data for a service (see, service request triggering  the distribution of the control signaling and MBMS service data to potential service recipients, section 0070-0071, 0024-0027, 0124-0129) to a plurality of user equipment (UE) (see, the eNB which broadcast notification of services to identify UEs of interest, the initial notification regarding services is from the MBMS 0022, 0023-0025, 0027) wherein the data includes multimedia broadcast/multicast services (MBMS) data (see, MBMS stat session notification message sent by the E-MBMS to the eNodeBs to join the E-MPBS service data transmission in the MBSFN area of the radio cells, section 0024-0027);  sending data relating to the service using Internet Protocol (IP) (section 0019, 0025, 0065-IP multicast address of the service multicast for broadcast/multicast (See, service request message in relation to MBMS notification, the message is received then transmitted by the base station to the other network element, section 0120-0121, 0123-0124, 0125)  by a plurality of base stations (see, MBMS stat session notification message sent by the E-MBMS to the eNodeBs to join the E-MPBS service data transmission in the MBSFN area of the radio cells, section 0024-0027);  and sending data relating to the service using IP to at least one base station for communication to at least one UE of the plurality of UEs (see, service request triggering  the distribution of the control signaling and MBMS service to potential service recipients, section 0070-0071, 0024-0027, 0124-0129).

	Becker ‘867 discloses all the claim limitations in the above rejection but fail to explicitly teach: and using IP unicast.
However, Lindskog et al (US 2009/0207771 A1) from a same field of endeavor discloses: using IP unicast  (see, unicast retransmission based on feedback from one of the UEs, section 0083-0084, 0126, 0070-unicast address and network is packet-based, hence it is IP-based network noted: the eNodeB fails to receive an ACK from UE 3 while receiving an ACK from UE1 and UE2).
In view of the above, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to implement the unicast/multicast retransmission as taught by Lindskog '771 into the system/method for management of session control signaling for multicast/broadcast services of Becker '867.  The motivation would have been to provide transmission reliability in relation to retransmission of the MBMS message.
   
Regarding claim 9, Becker ‘867 as modified by Lindskog discloses the method of claim 6 wherein the network device is a server(see, eBMS-SC for E-UTRAN/E-MBMS GW which comprises control plane functions, section 0014-0016, the eMB-SC as the entry point of the source for content provider e-MBMS transmissions, section 0012, Lindskog, section 0102-0104-mulicast servers coupled to media center).

Regarding claim 10, Becker ‘867 discloses a least one non-transient computer readable medium  (see, computer readable medium that stores instructions executed by a processor, section 0078, 0105, 0248) containing program instructions for causing at least one processor (see, computer readable medium that stores instructions executed by a processor, section 0078, 0105) to perform a method of: provide data for a service (see, service request triggering  the distribution of the control signaling and MBMS service data to potential service recipients, section 0070-0071, 0024-0027, 0124-0129) to a plurality see, the eNB which broadcast notification of services to identify  UEs of interest, the initial notification regarding services is from the MBMS 0022, 0023-0025, 0027), wherein the data (see, MBMS service announcement related to contents of the MBMS service, section 0023) includes multimedia broadcast/multicast services (MBMS) data (See, service request message in relation to MBMS notification, the message is received then transmitted by the base station to the other network element, section 0120-0121, 0123-0124, 0125);  send data relating to the service using Internet Protocol (IP) multicast for broadcast/multicast (section 0019, 0025, 0065, 0125-IP multicast address of the service) by a plurality of base stations (see, MBMS stat session notification message sent by the E-MBMS to the eNodeBs to join the E-MPBS service data transmission in the MBSFN area of the radio cells, section 0024-0027) and send data relating to the service using IP to at least one base station for communication to at least one UE of the plurality of UEs (see, service request triggering  the distribution of the control signaling and MBMS service to potential service recipients, section 0070-0071, 0024-0027, 0124-0129).

	Becker ‘867 discloses all the claim limitations in the above rejection but fail to explicitly teach:  using IP unicast.
However, Lindskog et al (US 2009/0207771 A1) from a same field of endeavor discloses: using IP unicast (see, unicast retransmission based on feedback from one of the UEs, section 0083-0084, 0126, 0070-unicast address and network is packet-based, hence it is IP-based network noted: the eNodeB fails to receive an ACK from UE 3 while receiving an ACK from UE1 and UE2).
In view of the above, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to implement the unicast/multicast retransmission as taught by Lindskog '771 into the system/method for management of session control signaling for .

	
10.	 Claims 2-3, 7-8, 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker et al (US 20100265867 A1) in view of Lindskog et al (US 20090207771 A1) as applied to claims 1, 6, 10 above, and further in view of Pichma et al (US 2008/0285497 A1).

	The combination of Becker ‘867 and Lindskog ‘771 discloses the network device, wherein the network device uses a multicast IP address  and unicast address (see, multicast address of the service, and interface for receiving and transmitting has address, section 0025, Becker, (Lindskog ‘771, noted: by virtue of the unicast transmission to one of the UE, there implies an address and interface to receive the retransmission data, section 0083-0084, 0046) but fails to explicitly teach: Regarding claims 2, 7, 11, and multicast port and a unicast port.
	Regarding claims 3, 8,12, the network device, wherein the processor is further configured to send MBMS data via User Datagram Protocol (UDP).

	However, Pichma et al (US 2008/0285497 A1) from a similar field of endeavor discloses: Regarding claims 2, 7, 11, and multicast port (see, CID of the multicast channel/MBS-CID and MBS-CID to IP, section 0072-0073, 0069-0070, IP address of the MBMS IP stream) and a unicast  port (see CID to IP@UDP port mapping, section 0072-0073).
	In view of the above, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to implement method and apparatus for mapping and 
	
	However, Pichma et al (US 2008/0285497 A1) from a similar field of endeavor discloses: Regarding claims 3, 8, 12, the network device, wherein the processor is further configured to send MBMS data via User Datagram Protocol (UDP) (fig. 2, see, processor coupled to the transceiver 30 in the base station, section 0061-0062, see, multicast broadcast streams transmitted via UDP to the MS, section 0070, 0072, 0074).
	In view of the above, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to implement method and apparatus for mapping and extracting of MBS channels based on UDP port and channel identifier (CID) as taught by Pichma ‘497 into the combined MBMS method and system of Becker ‘867 and Lindskog ‘771.  The motivation would have been to provide stream selection based on extracted session description (section 0076-0077).

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473